DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2, 6-9 and 13 have been cancelled in a previous communication.  Claims 1, 3-5, 10-12, and 14-23 are pending and under current examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 10-12, 15-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Serafini et al. (Ciencia Rural, Santa Maria v. 42, n. 12 pp 2213-2218; publication year 2012; citing the English human translation) and Dentsman (US 2013/0209592; publication date: 08/15/2013; of record) in view of  Junginger (US 2011/0280926; publication date: 11/17/2011; of record) and further in view of Risse et al. (DE 102013018565; publication date: 04/30/2015; citing the English Machine Translation; of record), as evidenced by Kato et al (US 4,780,079; issue date: 10/25/1988; of record).

Serafini discloses a method of healing wounds by applying a gel containing 92 g sugar in a hydrogel material formed from 50 mL water and 2 g hydroxyethyl cellulose (please refer to page 37 of the instant specification, which indicates that hydroxyethyl cellulose is a “hydrogel biomaterial” that forms the required solid, semisolid, pseudoplastic or plastic structure with water; abstract, page 5).  The ratio of sugar to water is 92 g to 50 mL.  Using a density of 1.59 g/mL for sugar, the amount of sugar used to formulate Serafini’s sugar hydrogel is approximately 58 mL in volume.  Although this calculation does not account for the effect of the 4% wt/vol hydroxyethylcellulose on the hydrogel’s density, the vol/vol ratio of sugar to hydrogel (which is mostly water) in Serafini’s composition is approximately 1.16:1; i.e. approximately 1:1 vol/vol as recited in the instant claims.  Serafini discloses that the sugar gel is more easily applicable to the wound than granulated sugar because the gel consistency provided to the composition by the hydroxyethyl cellulose allows better adhesion (page 6).  Serafini discloses that both granulated sugar and the sugar hydrogel promote wound granulation tissue development, with slight superiority of the sugar gel over the granulated sugar without a hydrogel (page 7).  Serafini discloses further that in the context of wound treatment, sugar in general was proposed to create an environment with low water and was known to promote concentration in the aqueous wound solution so the water activity in the wound is below the limit needed for bacteria to thrive (i.e. sugar application to a wound draws water out; page 1). Finally, Serafini discloses that frequency of dressing changes for wounds treated with sugar is dictated by how quickly the sugar is diluted by the exudates and can vary from one to three times a day (page 2).
Serafini does not disclose a hydrogel composition composed of about 70% water and about 30 % glycerol and does not disclose that the wound is chronic/non-healing.
Dentsman discloses a composition for treating chronic wounds (title) and specifically in example I on pages 2-3, discloses a method of treating a wound in patients with compromised wound healing (para 0035) by applying a formulation comprising sugarcane block and hydroxyethyl cellulose (table I following para 0036).  The hydroxyethyl cellulose is a gelling agent.  Thus, Dentsman’s composition is very similar to Serafini’s sugar hydrogel.
Experiment II shows that compositions used to treat groups B and C, containing sugarcane extract or sugarcane block (i.e. crystalized sugars from sugarcane) are markedly more effective in promoting wound re-epithelialization relative to a hydrogel only control (group A) or untreated control (group B).  See para 0041-0043 and Fig 4.  Figure 4 (see B, sugarcane extract vs. C sugarcane block) shows the composition containing sugarcane block (i.e. a plant extract wherein the sugar component is crystalized due to boiling away of the water and contains 75-85% crystalized sucrose 6-15% crystalized fructose; 00029) is more effective in promoting wound re-epithelialization than the composition containing the sugarcane extract (i.e. a sugarcane extract from which water has not been removed).  
Dentsman discloses further that compositions according to their invention containing the sugarcane block are most effective in an experiment analyzing antibacterial efficacy of various wound treatments; see 0058 which states “the wound treatment compound described in Example I had the lowest PA [Pseudomonas aeruginosa] counts”.  The examiner notes that the composition according to Example I is a hydrogel containing sugarcane block, water, and hydroxyethyl cellulose.  In example IV, this is compared to various controls as described in para 0055, including an untreated control, a control containing the antibiotic mupirocin, a control containing sugarcane extract, and a hydrogel from which the sugarcane block is absent.  This experiment shows that compositions containing sugarcane block (treatment group C, i.e. a plant extract wherein the sugar component is crystalized due to boiling away of the water and contains 75-85% sucrose 6-15% fructose; see 00029) is more effective in reducing the presence of pathogenic microorganisms than a composition containing sugarcane extract that has not been crystalized (treatment group B, as described in 0055).  
Thus, in view of Serafini and Dentsman, one of skill in the art would recognize that hydrogel compositions containing sugar and, in view of Serafini, particularly containing a hydrogel biomaterial and sugar at an approximately 1:1 vol/vol ratio are effective at promoting wound healing, and are effective at promoting wound re-epithelialization and have an anti-bacterial effect.  Moreover, as noted above, one having ordinary skill in the art would recognize that the sugarcane block (i.e. crystalized sugar derived from sugarcane extract) disclosed by Dentsman also causes a marked reduction in bacterial infection in wounds relative to untreated control, a hydrogel control, a control containing the antibacterial agent mupirocin, and a composition containing sugarcane extract (i.e. non-crystalized material extracted from sugarcane).   One having ordinary skill in the art at the effective filing date of the instant invention would have predicted that using a sugar-containing hydrogel having granulated table sugar would also be effective in treating chronic wounds because Dentsman discloses that sugar containing hydrogels can be used for this purpose.   
With regard to instant claim 1, as the term “hydrogel biomaterial” is not formally defined in the specification, the examiner interprets “hydrogel biomaterial” to embrace the remainder of the composition other than the granulated sugar.  Serafini discloses a ratio of hydrogel to sugar of approximately 1:1 vol/vol.  Moreover, ranges in amount in terms of percent by weight are disclosed by Dentsman in para 0030-0032.  This would give one of ordinary skill a starting point in optimizing the amount of the amount of sugar in the composition required to achieve the desired outcome disclosed by Dentsman of chronic wound healing.  Please refer to MPEP 2144.05. 
Dentsman discloses compositions comprising water in amounts ranging from 20-60% by weight relative to the total weight of the composition (para 0032).  While the numerical range is less than the value recited in instant claim 1 of 70%, the examiner notes that the percentages disclosed by Dentsman include the amount of sugarcane extract in the composition, whereas the instant claims recite a limitation on the amount of water in the hydrogel biomaterial component only.  If the percentage of sugarcane extract is excluded from the quantities disclosed by Dentsman at para 0032, it is clear that Dentsman also discloses hydrogels containing water in a range that embraces the amount of water required by instant claim 1.  It is noted that Dentsman discloses an embodiment in which glycerin (i.e. glycerol) is contained in amounts lower than required by instant claim 1 (para 0032 discloses using glycerol at about 0-3% by weight relative to the total weight of the composition); however using higher amounts of glycerol in compositions for wound healing was known in the art: 
Junginger discloses using glycerol in amounts up to 30% by weight (para 0040) in hydrogel compositions for wound healing (title).
It would have been prima facie obvious to use higher amounts of glycerol than those disclosed by Dentsman in an embodiment, at least up to 30%, because one of ordinary skill in the art would recognize such compositions as suitable for wound treatment.  See MPEP 2144.07.
As noted above, Serafini discloses a hydrogel containing hydroxyethyl cellulose and water and Dentsman discloses that the hydrogel may contain hydroxyethyl cellulose and glycerin (i.e. glycerol; para 0032) but is silent with respect to including allantoin or sodium lactate in the composition.
Risse discloses that both allantoin and sodium lactate were known as wound healing agents (para 0027).
It would have been prima facie obvious to add allantoin and sodium lactate to the wound healing hydrogel disclosed by Dentsman because these agents were known at the time the instant invention was filed to serve the same purpose.  See MPEP 2144.06.  
With regard to instant claims 1 and 10, the composition is applied topically (para 0038 discloses cleaning the wounds followed by applying the composition to the wound).  
With regard to the intended outcomes recited in instant claims 1 and 3-5, Serafini discloses improved development of granulation tissue and reduced bacterial infection and Dentsman discloses that percent wound closure is greater in the compositions containing sugarcane block than in compositions from which the sugarcane block is absent.  Finally, Dentsman discloses effective treatment of the wounds (para 0039) and with regard to claims 1 and 3-5, example II and Fig 4 show re-epithelization in compositions containing sugarcane block and no re-epithelialization in ones from which sugar is absent.  
With regard to instant claim 11, Dentsman discloses applying the composition to the wound followed by application of a wound covering (0038).  It would have been prima facie obvious to design the treatment protocol such that the composition was applied using a wound dressing that had the composition contained thereon rather than the stepwise protocol disclosed by Dentsman in example 1.  The skilled Artisan would have been motivated to do so in order to simplify the application procedure.  One of ordinary skill in the art would have had a reasonable expectation of success because this would merely require applying the composition to any wound dressing known in the art.  See also para 0032 of Dentsman, which discloses applying the composition with any dressing known in the art.  
With regard to instant claim 12, Dentsman discloses using a film dressing (0033).
With regards to instant claims 15-17, Dentsman discloses that the compositions may contain copper (para 0029), therefore it would have been prima facie obvious to include this in the composition used to treat the chronic wound.  Kato discloses that copper (Cu) has antibiotic properties (see col 1, line 51-57).  Thus, Dentsman discloses including an antibiotic in the composition.  
With regard to claim 22, the treated wounds are clearly healing and the presence of pathogenic microorganisms is lowered therefore the examiner considers a method of treating a wound using Serafini’s or Dentsman’s composition to possess this intended outcome, particularly in view of the similarity of the claimed ingredients to those in the prior art as well as the known effect of sugar-containing hydrogels on wound healing and water removal from the wound area.  A healed wound would exhibit lesser degree of each of the above properties than an unhealed wounds such as those possessed by patients in the control groups of Dentsman’s experiments.  
With regard to claim 23, as noted above, the sugar-hydrogel compositions of Serafini/Dentsman kill microorganisms and accelerate re-epithelialization.  The examiner also notes that there is no degree of effect required by claim 23, thus, any amount of killing microorganisms and re-epithelialization falls within the scope of the claims.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Serafini et al. (Ciencia Rural, Santa Maria v. 42, n. 12 pp 2213-2218; publication year 2012; citing the English human translation) and Dentsman (US 2013/0209592; publication date: 08/15/2013; of record) in view of  Junginger (US 2011/0280926; publication date: 11/17/2011; of record) and further in view of Risse et al. (DE 102013018565; publication date: 04/30/2015; citing the English Machine Translation; of record), as evidenced by Kato et al (US 4,780,079; issue date: 10/25/1988; of record), as applied to claims 1, 3-5, 10-12, 15-17, and 21-23 above, and further in view of Taylor et al.  (US 5,967,979; issue date: 10/19/1999; of record).  

The relevant disclosures of Serafini, Dentsman, Junginger and Risse are set forth above.  Dentsman is silent with respect to imaging the wound to measure change in wound area with a 3-dimensional camera system.  
Taylor discloses a wound measurement apparatus that can provide three dimensional features of a wound using camera system (abstract and e.g. col 8, lines 25-35).  
It would have been prima facie obvious to measure wound healing in the studies disclosed by Dentsman using a 3-dimensional imaging method including a camera such as the method disclosed by Taylor.  One of ordinary skill in the art would have been motivated to do so in order to provide improved accuracy for analyzing effectiveness of the treatment.  The skilled Artisan would have had a reasonable expectation of success because this would merely require applying Taylor’s method to the wounds treated with Dentsman’s composition.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Serafini et al. (Ciencia Rural, Santa Maria v. 42, n. 12 pp 2213-2218; publication year 2012; citing the English human translation) and Dentsman (US 2013/0209592; publication date: 08/15/2013; of record) in view of  Junginger (US 2011/0280926; publication date: 11/17/2011; of record) and further in view of Risse et al. (DE 102013018565; publication date: 04/30/2015; citing the English Machine Translation; of record), as evidenced by Kato et al (US 4,780,079; issue date: 10/25/1988; of record), as applied to claims 1, 3-5, 10-12, 15-17, and 21-23 above, and further in view of Gomer et al. (US 2006/0002938; publication date: 01/05/2006; of record).  

The relevant disclosures of Serafini, Dentsman, Junginger and Risse are set forth above.  Dentsman is silent with respect to including the growth factors recited in instant claim 18.
Gomer discloses that FGF was known as a wound healing factor at the time the instant invention was filed (see clam 22).
It would have been prima facie obvious to add FGF to the wound dressing disclosed by Dentsman because these two agents were known for the same purpose.  Please refer to MPEP 2144.06.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Serafini et al. (Ciencia Rural, Santa Maria v. 42, n. 12 pp 2213-2218; publication year 2012; citing the English human translation) and Dentsman (US 2013/0209592; publication date: 08/15/2013; of record) in view of  Junginger (US 2011/0280926; publication date: 11/17/2011; of record) and further in view of Risse et al. (DE 102013018565; publication date: 04/30/2015; citing the English Machine Translation; of record), as evidenced by Kato et al (US 4,780,079; issue date: 10/25/1988; of record), as applied to claims 1, 3-5, 10-12, 15-17, and 21-23 above, and further in view of Velazquez et al. (US 2010/0272684; publication date: 10/28/2010; of record).  

The relevant disclosures of Serafini, Dentsman, Junginger and Risse are set forth above.  Dentsman is silent with respect to including adjunct therapy in the method. 
Velazquez discloses that hyperbaric oxygen therapy improves chronic dermal ulcers in diabetic patients (abstract, para 0046).  
It would have been prima facie obvious to co-treat the patients in the method disclosed by Dentsman with hyperbaric oxygen.  One of ordinary skill in the art would have been motivated to do so in order to increase the efficacy of treatment by employing multiple wound healing stimulants.  The skilled Artisan would have had a reasonable expectation of success because this would merely require adding in a step of exposing the wound to hyperbaric oxygen as disclosed by Velazquez.  

Response to Arguments
Applicant's arguments as well as the declaration, both filed 05/06/2022, have been fully considered but they are not persuasive.

On pages 9-10, Applicant argues there was no motivation to modify Dentsman with Chirife. 
It is unclear how these arguments are intended to traverse the current grounds of rejection which do not cite Chirife.  See also the examiner’s previous remarks on pages 13-14 of the Office action mailed on 02/02/2022.  

On page 10 Applicant argues that Risse discloses a laundry list of agents that enhance wound healing and that the examiner has provided no specific facts that would have led a skilled artisan to select allantoin and sodium lactate out of this list.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the limitation requiring allantoin and sodium lactate to be present in the instant invention is prima facie obvious based upon the facts that sugar hydrogels were known to promote wound healing and allantoin and sodium lactate were also both known for this same purpose.  Please refer to MPEP 2144.06:  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The fact that sugar-containing hydrogels, allantoin, and sodium lactate were each known as of the effective filing date of the instant invention is sufficient to establish a prima facie case regarding combining these substances.  

On pages 11-13, Applicant presents the arguments made in the third declaration of Dr. Aslam, filed 05/06/2022, particularly with respect to the ratio of sugar to hydrogel in Serafini as well as the criticality of the claimed ratio of 1:1 v/v granulated table sugar to hydrogel biomaterial.  
Please see the examiner’s “Response to Declaration” below as well as the examiner’s previous Response to Declaration which answers the arguments set forth in the second 123 declaration of Dr. Aslam, filed 12/01/2021.  

On page 12 in the section discussing Dr. Aslam’s second declaration, Applicant cites Ko (made of record in the IDS filed on 12/01/2021) which was addressed in the Office action mailed 02/02/2022.  Applicant restates the argument previously made of record that Ko demonstrates the effect of increasing sucrose concentration on microporous PNIPAAm hydrogels and shows that the relative porosity of the freeze dried samples increased linearly with increased sucrose concentration.  Applicant argues further that Ko shows that if too little sugar is added to the hydrogel, the hydrogel would be tight because the pores created in the hydrogel because the pores created in the hydrogel would be very small.  Applicant argues that Ko also shows that if too much sugar is added to the hydrogel, the micropores created in the hydrogel material would be large.  Quoting the 12/01/2021 declaration, Applicant states the 1:1 ratio v/v of sugar to hydrogel material of the claimed invention is critical to the morphology of the matrix formed in that it provides a matrix with pores that are just right for treating wounds because the pores are neither too small nor too large.  
This argument is not persuasive for several reasons.  As an initial matter, no data has been made of record from a side by side comparison to the closest prior art showing that the claimed invention provides a matrix with pores that are just right for treating wounds relative to the closest prior art in an experiment that measures wound healing.  As explained previously, to overcome an obviousness rejection with a persuasive showing of unexpected results, data from a side by side experiment comparing the instant invention to the closest prior art must be of record.  The experiment must demonstrate that differences between the instant invention and the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   Please refer to MPEP 716.02(b).  The examiner also notes that Ko is a post-filing publication and is not afforded the probative value of evidence on the record.  Please also refer to MPEP 716.02(g) which states:
“The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001.” Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute. Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989). Publications may, however, be evidence of the facts in issue and should be considered to the extent that they are probative.

Were the data in Ko presented in the form of a properly executed declaration or affidavit, the examiner notes that sucrose was known at the instant effective filing date to form pores in hydrogels.  See e.g. Zhang et al (Macromol. Rapid Commun Vol 24, No. 7; publication year: 2003; of record).  Also, as mentioned above, data to support an assertion of unexpected results must be commensurate in scope with the claims and of practical significance.  The instant claims are directed to a method of treating a chronic non-healing wound with a sugar-containing hydrogel as delineated in claim 1.  Ko reports on the structural characteristics of a freeze dried PNIPAAm hydrogel.  Applicant would need to make clear on the record how a structural study of pores in a freeze dried PNIPAAm hydrogel translates to a meaningful difference in wound healing between the instant invention and the closest prior art (i.e. Serafini’s sugar containing hydrogel that seemingly has a modestly different v/v ratio of sugar to hydrogel biomaterial).   The experiment must establish a difference that would have been unexpected to the artisan of ordinary skill at the instant effective filing date, and the data must be commensurate in scope with the claims.  

Response to Declaration:

On pages 3-4, Declarant cites the second declaration (filed 12/01/2021) where ideal compositions to promote and accelerate wound healing in chronic wounds are described and two features of the claimed invention that address the criticality of the 1:1 v/v ratio of sugar to hydrogel material (physical properties/consistency of the composition, and morphology of the matrix) are listed.  
Please refer to pages 15-16 of the Office action mailed 02/02/2022 for the examiner’s complete response to the declaration filed 12/02/2021.  

On pages 4-5 Applicant provides a calculation to estimate the volume ratio of granulated sugar to hydrogel biomaterial using a density of 1.19 ml/g; however, it is unclear what source Declarant uses for this density.  
The density of granulated sugar is 1.59 g/ml (i.e. 0.63 ml/g; see PubChem CID 5988, which is the entry for sucrose: section 3.4.2 indicates that a synonym for the entry is “granulated sugar” and section 4.2.8 reports the density).  The examiner maintains that the calculation set forth in the rejection is correct.  More importantly, the exact value of the v/v/ ratio of sugar to hydrogel forming material in the example provided by Serafini is not critical to the obviousness conclusion.  As explained in the rejection above, Dentsman teaches ranges in amount of sugar and hydrogel in terms of percent by weight in para 0030-0032.  Specifically, Dentsman teaches a range of about 35-75% sugarcane extract, about 20-60% by weight water, and 0.2 to 2% by weight gelling agent.  These ranges are in terms of weight and the sugar component is sugarcane extract rather than granulated sugar; however, the ranges are so broad as to indicate to one of ordinary skill that the amount of sugar, water, and hydrogel former may be adjusted to find a composition suitable for wound healing.  For this reason, the examiner does not consider the 1:1 volume ratio of granulated table sugar to hydrogel biomaterial required by the instant claims to patentably define over the cited prior art. By teaching broad ranges in sugar component, water, and hydrogel former, Dentsman suggests to one having ordinary skill in the art that the amount of these substances may be optimized by routine experimentation to maximize wound healing.  See MPEP 2144.05(II): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").  The examiner maintains the conclusion of prima facie obviousness.   

On page 5, Declarant argues that the higher sugar concentration in Serafini than in the invention as claimed is more likely to create larger micropores resulting in a looser matrix.  Declarant cites several disadvantages that would result from the larger micropores.  
As explained previously, this comment is speculative.  Hypothetical mechanisms underlying an effect that might occur (as described in the declaration) are not the kind of evidence that can be relied upon to overcome an obviousness rejection.  Please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   In the instant case the statement “the higher sugar concentration in Serafini than in the invention as claimed is more likely to create larger micropores resulting in a looser matrix” must be supported by experimental evidence to demonstrate that this does occur.  The declaration filed 05/06/2022 contains a guess as to how Serafini’s hydrogel would behave.  This does not suffice to establish unexpectedly superior performance in the manner required to overcome an obviousness rejection.  

On pages 5-6, Declarant cites Serafini as disclosing “[d]espite the results obtained, there was no statistically significant difference between the different moments of each group, nor between the sugar and sugar gel groups, a fact that can be attributed to the small number of samples”, citing page 9 (the phrase “moments of” in the preceding quotation should have been “times in”).  Declarant characterizes this statement as a disclosure that there was no reduction in wound area and that therefore Serafini does not teach disclose or suggest claim element (c) wherein the average percent change in wound closure is average percent change in wound area in a patient population, average percent change in wound volume in a patient population, or a combination thereof, and ranges from about 50% to about 100% greater than the hydrogel material biomaterial control.
This statement contains several gross mischaracterizations of what Serafini teaches relative to the claim elements alleged not to be taught.  Serafini’s experiment evaluated the difference in frequency of negative bacteriological culture in wounds treated with sugar vs. wounds treated with a sugar hydrogel.  Serafini tested too few samples to reach a statistically significant result but observed a non-significant trend of better outcome in terms of frequency of negative bacteriological culture in the sugar-containing hydrogel group vs. the sugar only group.  Instant claim 1 requires a difference between wound area between patients treated with hydrogel vehicle only vs. patients treated with a sugar-containing hydrogel.  No conclusion can be drawn from the cited portion of Serafini regarding wound area in patients treated with hydrogel vehicle only vs. sugar-containing hydrogel because this section of Serafini reports frequency of negative bacteriological culture in wounds treated with sugar vs. wounds treated with sugar-containing hydrogel (i.e. Serafini’s experiment cited by Declarant does not address the claimed outcome at all).  (The examiner also notes that one having ordinary skill in the art would conclude that further experimentation is required using larger sample sizes to determine whether the non-significant trend observed in Serafini regarding bacteria count in wounds treated with sugar vs. sugar-containing hydrogel is a statistically significant observation; however, this is not germane to the obviousness conclusion at this point in prosecution).  The examiner maintains the conclusion that the intended outcome recited in claim 1 is prima facie obvious for the reasons set forth in the rejection: Serafini discloses improved development of granulation tissue and reduced bacterial infection and Dentsman discloses that percent wound closure is greater in the hydrogel compositions containing sugarcane block than in the hydrogel compositions from which the sugarcane block is absent.  Finally, Dentsman discloses effective treatment of the wounds (para 0039) and example II and Fig 4 show re-epithelization in compositions containing sugarcane block and no re-epithelialization in ones from which sugar is absent (i.e. the claimed effect is observed in a prior art experiment that evaluates the outcome recited in the instant claims).  

Conclusion
No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                      
                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617